BRODY, J.A.D.,
concurring.
I write this separate opinion because I believe that the majority has taken a wrong route to arrive at this affirmance.
The electronically intercepted telephone communications at issue are admissible because N.J.S.A. 2A:156A-4(d) permits a person to intercept a telephonic communication to which he is a party. Such an interception is criminal and the electronic tape of the interception inadmissible only if the party making the interception was acting at the direction of a New Jersey law enforcement officer who gave the direction without authority from the Attorney General or his designee or a county prosecutor. N.J.S.A. 2A:156A-4(c). The interception here is admissible not because it took place in Pennsylvania but because it was made at the direction of federal, not New Jersey, law enforcement officers.
N.J.S.A. 2A:156A-3 makes criminal the interception of a wire or oral communication by the use of any electronic or mechanical device. Evidence derived in that manner may be suppressed. N.J.S.A. 2A:156A-21(a).
Four exceptions to the crime are listed in N.J.S.A. 2A:156A-4. We are concerned with three that refer to the conduct of New Jersey law enforcement officers.1 Two provide the following:
*528It shall not be unlawful under this act for
b. Any investigative or law enforcement officer to intercept a wire or oral communication, where such officer is a party to the communication or where another officer who is a party to the communication requests or requires him to make such interception;
c. Any person acting at the direction of an investigative or law enforcement officer to intercept a wire or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception; provided, however, that no such interception shall be made unless the Attorney General or his designee or a county prosecutor within his authority determines that there exists a reasonable suspicion that evidence of criminal conduct will be derived from such interception.
As the majority points out, N.J.S.A. 2A:156A-2(f) defines “investigative or law enforcement officer” to mean a New Jersey investigative or law enforcement officer. Thus N.J.S.A. 2A:156A-4(b) do not protect federal law enforcement officers from the general statutory prohibition. I conclude from that anomalous result that the Legislature did not intend the general prohibition against wiretapping, found in N.J.S.A. 2A:156A-3, to apply to federal investigative or law enforcement officers whose conduct is regulated by the federal wiretapping law.
The final exception permits a person “not acting under color of law” to intercept an oral communication to which he is a party. N.J.S.A. 2A:156A-4(d). It might be argued that Ellis was acting “under color of law” when he intercepted defendant’s oral communications because he was acting at the direction of federal law enforcement officers. I would reject that argument. It would be anomalous to deny Ellis the exception because he was directed to make the interception by federal law enforcement officers who, because they are not State law enforcement officers, need not obtain the necessary authorization that would qualify Ellis for the N.J.S.A. 2A:156A-4(c) exception.
Reading together the three exceptions, I conclude that the Legislature intended to permit any person to intercept an oral communication to which he is a party unless he is directed to do so by a New Jersey law enforcement officer. In that case the *529interception is permitted only if the officer has obtained the authorization of the Attorney General, his designee or a county prosecutor. A person acting under “color of law” is a person acting at the unauthorized direction of a New Jersey law enforcement officer. The interception was therefore lawful under N.J.S.A. 2A:156A-4(d), not unlawful under N.J.S.A. 2A:156A-4(c), and therefore not subject to suppression under N.J.S.A. 2A:156A-21(a).
In my view the majority unnecessarily and erroneously confines the reach of the Wiretapping Control Act to New Jersey interceptions even where an out-of-state interception is made of an oral communication uttered in New Jersey. With respect to the portion of the Act which concerns us, the Legislature had two purposes: to protect the privacy of parties uttering oral communications in New Jersey and to prohibit New Jersey investigative and law enforcement officers from directing a person to intercept an oral communication to which he is a party, without authority from the highest law enforcement officials of the State or county. I already discussed the application of the Act as it pertains to the second purpose.
As to the protection of privacy, the Act defines an “oral communication” that may not be intercepted as “any communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation.” N.J.S.A. 2A:156A-2(b). Defendant is such a person. New Jersey may render unlawful an act committed out of this State if its result is an element of the offense and that result occurs in New Jersey. N.J.S.A. 2C:1-3(a)(1) provides in part:
a person may be convicted under the law of this State of an offense committed by his own conduct if ... [e]ither the conduct which is an element of the offense or the result which is such an element occurs within this State,
This interception, and interceptions generally prohibited under the Act because neither party consented to the interception, defeats the reasonable expectation of a person that his oral communication, uttered in this State, will be private. To the extent *530that the Act makes the defeat of that expectation unlawful, it is an element of the offense and we may not thwart the Legislature’s intent simply because the electronic or mechanical interception happened to occur in another state. See N.J.S.A. 2C:20-34 (“the situs of [a computer-related] offense of theft shall be the location of the computer which is accessed, or where the terminal used in the offense is situated, or where the actual damage occurs.”)
I would affirm, but for the reasons stated in this opinion.

 We are not concerned with the first exception, N.J.S.A. 2A:156A-4(a), which permits interceptions by the communication common carrier in the normal course of its business.